— Order unanimously affirmed with costs. Memorandum: We affirm the order for reasons stated in the memorandum decision at Surrogate’s Court (Ciaccio, S.). We add only that the six-year Statute of Limitations period applies to this action, which is premised upon various notes signed by respondent Charles Vergo (CPLR 213). This is not an action seeking the return of money or personal property, which can be likened to a replevin action for which the three-year Statute of Limitations applies (see, Matter of Bellingham, 132 AD2d 973, lv denied 70 NY2d 614). (Appeals from order of Monroe County Surrogate’s Court, Ciaccio, S.— dismiss petition.) Present — Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.